Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







EXHIBIT 10.8




PAYMENT AGREEMENT

This agreement (the "Agreement") is made 19th day of December, 2012 (the
"Effective Date"), by and between the University of Miami and its School of
Medicine ("UNIVERSITY"), and Pelican Therapeutics, Inc. a Delaware corporation
("PELICAN") formerly known as Heat Biologics II, Inc. ("HEAT II").

WHEREAS, UNIVERSITY and HEAT II entered into certain license agreements and
respective amendments thereto (collectively, the "HEAT II License Agreements"),
to wit:

a)

The license agreement effective as of July 18, 2008, and Amendments thereto
relating to the technology and product identified as the Podack Antibody
Technology with an alpha-numeric reference of (UMC-131), hereinafter referred to
as (“UMC-131”), which License Agreement and Amendment thereto was assigned by
UNIVERSITY to HEAT II pursuant to that certain Assignment and Assumption
Agreement dated June 26, 2009;

b)

The license agreement effective as of July 18, 2008 and Amendments thereto,
relating to the technology and product identified as the Podack Antibody
Technology, with an alpha-numeric reference of (UME-139), hereinafter referred
to as ("UME-139"), which License Agreement and Amendment thereto was assigned by
UNIVERSITY to HEAT II pursuant to that certain Assignment and Assumption
Agreement dated June 26,2009; and

c)

The license agreement effective as of December 12, 2010 relating to the
technology and product identified as the Treg Expansion Technology, with an
alpha-numeric reference of (UMI-176), hereinafter referred to as (“UMI-176”);
and

WHEREAS, HEAT II was renamed Pelican Therapeutics, Inc. in 2012;

WHEREAS, PELICAN has certain past due and outstanding license fees together with
past due and outstanding patent expenses and fee obligations to UNIVERSITY, as
set forth in the HEAT II License Agreements, estimated in the total amount of
[*****] dollars as of August 1, 2012 (any costs incurred subsequently will be
added to the amount of [*****], hereinafter collectively referred to as "PELICAN
OBLIGATIONS"); and

WHEREAS, PELICAN requested an extension of the payment dates for the PELICAN
OBLIGATIONS, and UNIVERSITY desires to extend the foregoing payment dates.

WHEREAS, PELICAN is a subsidiary of Heat Biologics, Inc. (the "Parent Company"),
and is currently in the process of raising additional capital in a Series A
financing.




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







NOW THEREFORE, for the mutual promises and other good and valuable consideration
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

UNIVERSITY agrees to extend the payment dates of the foregoing past due license
fees together with past due patent fees and costs owed by PELICAN pursuant to
the License Agreement, under the following terms and conditions:

I) Recitals. The Parties mutually agree that the above recitals are true and
correct, and are hereby incorporated by reference to this Agreement.

2) Extension of Payment Due Dates. UNIVERSITY agrees to extend the payment dates
of the PELICAN OBLIGATIONS owed by PELICAN pursuant to the HEAT II License
Agreements, under the following terms and conditions:

a)

UNIVERSITY shall extend the payment date of the PELICAN OBLIGATIONS, until the
earlier of the Parent Company's closing its Series B financing round or June 1,
2013 (the "Due Date").

b)

As consideration for the payment extension granted by UNIVERSITY under this
Agreement, PELICAN (i) shall pay UNIVERSITY, an additional payment in equal to
[*****] annual interest of the outstanding balance on or before the Due Date;
or, at UNIVERSITY's option, a note which is convertible into a number of shares
of the Parent company's preferred stock equivalent to the cash value of the
Additional Payment as determined by the common share price at the closing of
PELICAN's Series A financing or, if the series A financing is closed before June
1, 2013, the cash value of the Additional Payment as determined by PELICAN's
preferred share price at the then current round of financing as of June 1, 2013;
(ii) and shall be directly responsible for paying all third party invoices for
all future patent costs and fees arising from the Heat II License Agreements.

c)

UNIVERSITY hereby reserves the right, at its sole and absolute discretion, to
pursue any and all remedies at law or in equity, for the nonpayment of any and
all PELICAN OBLIGATIONS by PELICAN, due and payable in accordance with this
Agreement.

d)

UNIVERSITY and PELICAN mutually agree and confirm that in all other respects the
HEAT II License Agreements shall remain in full force and effect in accordance
with all other terms and conditions specified therein, including but not limited
to any and all other existing and/or future fees, expenses, and payment
obligations, and further agree to be bound by the terms and conditions set forth
in such HEAT II License Agreements.

3) Successors. This Agreement shall be fully binding upon and enforceable with
respect to the parties, and their respective representatives, successors,
partners, executors, and assigns.

4) Authority. Each of the parties hereto represents to the other that (a) it has
the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and general equity principles.

5) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Florida, without regard to the conflicts
of law rules of such state. In any action or proceeding arising out of or
relating to this Agreement (an "Action"), each of the parties hereby irrevocably
submits to the exclusive jurisdiction of any federal or state court sitting In
Miami-Dade County, Florida, and further agrees that any Action shall be heard
and determined in such Florida federal court or in such state court. Each party
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any Action in Miami-Dade
County, Florida.

6) Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




UNIVERSITY OF MIAMI

 

 

 

 

 

 

 

 

 

 

By:

/s/ Norma Sue Kenyon

 

Date: 12-20-12

 

Norma Sue Kenyon

 

 

 

Vice Provost for Innovation

 

 

 

 

 

 

 

 

 

 

PELICAN THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Wolf

 

Date: December 19, 2012

 

 

 

 

 

 

 

 









